Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-2, 4, 6-8, 11 and 14-30 are pending and examined on merits in this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 6-8, 11 and 14-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 29 and 30 recite a process of ADA bridging immunoassay wherein the process steps require incubating a sample with a capture drug labelled with a first label, a detection drug labelled with a second label, a drug target blocking reagent and a second drug target blocking reagent for forming a bridging complex. The capture drug and the detection drug have not clearly defined in the specification and thus it is unclear what is intended to encompass by capture drug and detection drug.  It is unclear how is the “drug” recited in line 2 (“drug in a serum sample) is related to capture drug and the detection drug. How is the “drug” of the capture drug different from the “drug” of the detection drug? It is unclear what is intended to encompass by “drug target”? The specificity of the capture drug and the detection drug with respect to ADA is vague and indefinite in the claim. ADA can be considered as a target of drug in the serum and thus an antibody binding to ADA can be considered as drug target blocking antibody. Is that what is intended to encompass in the claim?  Further claim 1 recites a “a drug target blocking reagent” and “a second drug target blocking reagent”. It is unclear how is the “a drug target blocking reagent” and the “a second drug target blocking reagent” different from each other. Are they same or different and if they are different, then different with respect to what?
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 6-8, 11 and 14-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 29 and 30 are directed to a method of drug target interference assay comprising: contacting serum sample with a capture drug labelled with a first label; a detection drug labelled with a second label; a drug target blocking reagent and a second drug target blocking reagent; incubating the serum sample, under mild basic pH assay condition, with the capture drug, the detection drug, the drug target blocking reagent and the second drug target blocking reagent, and allowing the drug target blocking reagent to bind to the drug target present in the sample.
The “drug” encompasses a large number of therapeutic monoclonal antibodies against a large number of antigens and so the targets of the large number of different monoclonal antibodies. Therefore, as required, the claim encompasses an enormous number of different drug-target blocking reagent for the enormous number of targets of the enormous number of therapeutic monoclonal antibodies, with drug target includes various anti-therapeutic antibodies, various protein and various antigens/haptens that binds the therapeutic monoclonal antibody.
However, throughout the specification, the examples and description for mitigation of drug target interference by incubating the serum sample with the capture drug, detection drug and drug target blocking reagent under mild basic pH conditions utilizing ADA bridging immunoassay are limited with human therapeutic antibody as drug and human anti-target antibody (HuAb1 and HuAB1) as target blocking reagent. Throughout the specification, the incubation under mild basic pH assay condition for the ADA bridging immunoassay for the method of mitigation of drug target interference is very limited for therapeutic monoclonal antibody for multimeric target and wherein the target booking reagent is limited to HuAb1 and HuAb2 and therein is not a single example of mitigation with mild basic pH condition with various other target blocking reagent.
A disclosure of ADA assay at a basic pH condition for a human therapeutic antibody drug with a multimeric drug target and with an anti-target antibody HuAb1 and/or HuAb2, does not provide representative example and disclosure of ADA assays for the various therapeutic proteins, various drug target and with various drug target binding molecules as encompassed by the scope of the claims. 
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that “only describe[d] one type of structurally similar antibodies” that “are not representative of the full variety or scope of the genus.”). The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  Emphasis added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-8, 11 and 14-30 are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al (AAPS J, 2014, hereinafter “Dai”). 
Dai describes the development of a method that eliminates false­positive results due to nerve growth factor (NGF) interference in the assessment of fulranumab immunogenicity. Fulranumab is a human lgG2 monoclonal antibody (i.e. a drug) that neutralizes NGF (i.e. target of the drug: drug target) and is in development for the treatment of pain. An immunogenicity test method performed in phase 1 studies was found to be prone to NGF interference, leading to a high apparent incidence of anti-drug antibody (ADA). The ADA immunoassay comprised a homogeneous bridging electrochemiluminescence (ECL) format with biotin and ruthenium-labeled fulranumab (i.e. a capture drug labeled with first label biotin and a detection drug labeled with a second label) bound together ("bridged") by ADA in test samples for detection 
    PNG
    media_image1.png
    191
    116
    media_image1.png
    Greyscale
 . In this assay, NGF (i.e. the drug target) produced a false-positive signal due to its ability to bridge fulranumab molecules 
    PNG
    media_image2.png
    211
    128
    media_image2.png
    Greyscale
. To develop a specificity assay to eliminate the NGF false-positive results due to drug and to drug target interferences, Dia teaches that the best strategy to eliminate the NGF interference was to use competitive inhibition with fulranumab and utilize an alternative NGF binding antibody (i.e. a drug target blocking reagent) to eliminate NGF interference and produce true fulranumab specific ADA results. Using this new method, Dai confirmed that the high apparent anti­fulranumab antibody incidence (>60%) in clinical study samples was in fact due to fulranumab-bound NGF released during the acid-dissociation step of the ADA testing method. Dai conclude that their revised method accurately identifies anti-fulranumab antibodies by incorporating steps to eliminate fulranumab and NGF interference.
	Dai does not mention about a second drug target blocking reagent and incubating the sample under mild basic pH wherein the mild basic pH is between about pH 7.5 and about pH 9.5, with the capture drug, detection drug and the drug target blocking reagent.
However, since the “second drug target blocking reagent” has not clearly differentiated from the “drug target blocking reagent”, they can be considered the same blocking reagent. Moreover, Dai discloses anti-NGF antibody and NGF-blocking protein (anti-NGF TrkA peptide fused to human Fc) (page 465, 2nd col.) for blocking, which can be considered as drug target blocking reagent and second drug target blocking reagent. Since Dai discloses an NGF blocking anti-NGF antibody as drug target blocking reagent, one of ordinary skilled in the art can also easily envisage including a second anti-NGF antibody as a second blocking reagent or a other blocking reagents with the expectation of enhancing blocking.  In regards to acid pretreatment, Dai discloses acid pretreatment step followed by a detection step.  Dia discloses samples pretreated with acid to disrupt the ADA–drug complex before assessment in the bridging ECLIA. Dia discloses that the homogeneous bridging ECLIA method allowed for concurrent solution phase binding of ADA to biotinylated fulranumab and ruthenylated fulranumab. Immune complexes were then captured on MSD streptavidin plates. In brief, the assay procedure was as follows: samples were diluted to 10% in 300 mM acetic acid in a nonbinding polypropylene deep well plate to enable antibody-drug complex dissociation before analysis. Acidified samples were incubated for 30 to 60 min with shaking at ambient temperature. MSD Streptavdin coated plates were blocked for 30–60 min at room temperature with 300 μL/well of PBS buffer containing 1% BSA. Twenty-five microliters of the acidified sample was transferred to the blocked MSD plates, then 25 μL of master-mix reagent containing 0.25 μg/mL of biotinylated fulranumab and 0.25 μg/mL of ruthenylated fulranumab with 1% BSA in PBS and 0.3 M of a Tris base solution (1 M, pH 9.5) were added to each well of the MSD plate with acid-treated samples. The MSD plates were incubated for 2 h in the dark with shaking. The MSD plates were washed and 150 μL of 2×MSD Read T-Buffer was added per well before the plates were read on an MSD Sector® Imager 6000 (page 466, 1st col., “Bridging ECLIA for fulranumab ADA assay”)..
Therefore, it would be highly expected that the 25ul of acidified sample added in the assay buffer of Tris base solution of pH 9.5 would provide a condition of mild basic pH assay condition within the pH range of about 7.5 and about pH 9.5.
In regards to claim 2, as described above Dai discloses ADA bridging immunoassay.
In regards to claim 4, Dai discloses NGF binding antibody as a blocking reagent, which can be considered as receptor and the NGF as ligand.
In regards to claims 6-8, Dai discloses anti-NGF antibody and NGF-blocking protein (anti-NGF TrkA peptide fused to human Fc) (page 465, 2nd col.). Since the basic concept has been disclosed by Dai, one of ordinary skilled in the art can easily envisage mitigation method for various other ADA bridging agent depending on various drugs and depending on the various drugs, various blocking proteins would be obvious to one of ordinary skilled in the art.
In regards to claim 11, Dia discloses anti-NGF mouse antibody (page 467, 2nd col.), which should comprise a mouse constant region.
In regards to claims claim 14, Dai discloses Falranumab monoclonal antibody, which is a therapeutic drug and which is human IgG2 monoclonal antibody (page 475). 
In regards to claims 15 and 16, NGF is soluble, multimeric (page 475, 1st col, 2nd para) and is a homodimeric drug target (see “conclusion”, page 476).
In regards to claims 17-19, as described above, Dia discloses 25ul of acidified sample added in the assay buffer of Tris base solution of pH 9.5 would provide a condition of mild basic pH assay condition within the pH range of about 7.5 and about pH 9.5 and selection of a particular pH within the range would be considered routine optimization.
In regards to claim 20 and 21, Dai discloses sample is serum samples treated with fulranamab (i.e. drug) (Page 468, 1st col.).
In regards to claim 22, Dai teaches incubating for complex formation at room temperature (page 468, 2nd col.).
In regards to claims 2 and 23-25, as described above, Dai discloses the basic concept to utilizing drug target blocking reagent in a ADA bridging immunoassay with a teaching of avoiding acidic condition and thus automation and designing various assays including utilizing microtiter plate for high-throughput detection while keeping in mind of the basic concept, would be considered obvious to one of ordinary skilled in the art.
In regards to claims 26-28, as described above, Dai discloses ADA immunoassay comprised a homogeneous bridging electrochemiluminescence (ECL) format with biotin and ruthenium-labeled fulranumab (i.e. a capture drug labeled with first label biotin and a detection drug labeled with a second label) bound together ("bridged") by ADA in test samples for detection and discloses streptavidin plates (page 466).
In regards to claims 29 and 30, since the basic concept of mitigation by utilizing binding agent for drug target in ADA assay has been taught by Dai and since Dai discloses anti-NGF antibody and NGF-blocking protein (anti-NGF TrkA peptide fused to human Fc) (page 465, 2nd col.) as drug target binding agent, one of ordinary skilled in the art can easily envisage utilizing both the binding agent during the ADA bridging process in the mitigation process with the expectation of efficient removal of drug target and removing interference with a reasonable expectation of success.
Response to argument
Applicant's arguments and amendments filed 08/10/2022 have been fully considered and are persuasive to overcome the rejection under 35 USC 112(b) and on the ground of nonstatutory double patenting in view of the amendments. However, Applicant’s arguments have been rendered moot in view of the new grounds of rejections under 35 USC 112(a), 35 USC 112(b) and 35 USC 103 as described in this office action that are necessitated by Applicant’s amendments.
Conclusion
Applicants’ amendment necessitated new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicant should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641